Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to preliminarily amended claim set of 11/7/2018

Claims pending: 1,3,5,7,9,14,19,28-29,32-33,35-36,38,40,43,48,50,54,60,62,64
Claims currently under consideration: 1,3,5,7,9,14,19,28,29,32,33,35,36,38,40,43,48, 50,54,60,62,64


Priority
This application has a filing date of 11/07/2018 and is a 371 of PCT/US2017/031942 filed 05/10/2017. PCT/US2017/031942 has PRO 62/335,341 filed 05/12/2016

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,64 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Zhou (US PG-Pub 20080220988 – IDS entry 2/1/2019).
.

Claim(s) 1,7,28,29,36,38,48 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Cai (US PG-Pub 20120231518).
Cai teaches throughout the document and especially figure 1, a surface including: a solid substrate; a branched polymer (e.g. polyamidoamine, a.k.a. PAMAM) bonded to the solid substrate via one or more non-self-crosslinking silane-“based” linker reagents; a succinimidyl homo-bifunctional linker independently having two functional groups; and a plurality of carbohydrates (glycans), such that one of said functional groups is bonded to said branched polymer and the plurality of glycans are bonded to said bifunctional linker through the other of said functional groups, thereby fulfilling all structural limitations of  multivalent glycan microarray set forth in claims 1,7,36,38 (primary amine) and 48. And as in claims 28, 29, Cai prepare the foregoing by providing a solid substrate having a contact surface, contacting at least a portion of said contact .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,64 and 5,19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US PG-Pub 20080220988 – IDS entry 2/1/2019) in view of Dalsin et al (US PG-Pub 20100113828).
Zhou is relied on as above.
Zhou does not explicitly teach 8-armed PEG of claim 19. 
Like claim 19, Dalsin et al teach throughout the document and especially the abstract and paragraph 0737, multi-armed catechol compounds made from 8-armed PEG (polyethylene glycol).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the multi-armed catechol 
One of ordinary skill in the art would have been motivated to apply the multi-armed catechol compounds of Dalsin et al toward the nanoparticle arrays of Zhou for the advantage of providing a seal or robust adhesion in a wet environment, a benefit particularly suited for in vivo applications, noted by Dalsin et al in paragraph 0005.
One of ordinary skill in the art would have had a reasonable expectation of success in employing the 8-armed PEG based adhesives of Dalsin et al in the nanoparticle array or Zhou in view of the extensive experimental details provided by Dalsin et al in the examples.


Claims  1,7,28,29,36,38,48 and 3,5,43 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PG-Pub 20120231518) in view of Price et al (2005 Journal of Biomedical Materials Research Part B Applied Biomaterials pp 481-7)
Cai is relied upon as above
Cai do not explicitly teach the functionalized alkoxysilane of claim 43. 
Price et al teach throughout the document and especially the second paragraph of the Materials and Methods section, surface treatment with tridecafluoro-1,1,2,2,-tetrahydroctyl-1-triethoxysilane (a functionalized alkoxysilane).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the surface of Cai with a functionalized alkoxysilane such as in the manner of Price et al. Concerning the antibodies recited in claim 5 and all the glycan-binding proteins of claim 3, as interpreted in MPEP 2115, the courts have held materials or articles worked upon by a structure do not impart patentability to apparatus claims.
One of ordinary skill in the art would have been motivated to treat the surface of Cai with a functionalized alkoxysilane such as in the manner of Price et al for the advantage of preventing chronic erythematous candidosis, beneficial according to Price et al in the first paragraph  
One of ordinary skill in the art would have had a reasonable expectation of success in adding a functionalized alkoxysilane such as suggested by Price et al to a silicone surface as in Cai in view of the very similar materials and plasma chemistry employed in each reference.

Claims  1,7,28,29,36,38,48 and 3,5,54,60,62 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PG-Pub 20120231518) in view of Boock et al (US PG-Pub 20100280341)
Cai is relied upon as above

As in claim 54 and overlapping with claims 60 and 62, Boock et al teach throughout the document and especially paragraphs 0141-3 and 0163, thin film manufacturing techniques including dip coating and curing from 1 minute to 14 hours at 50 to 150 degrees C under vacuum or else with ultraviolet light.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the arrays of Cai with the techniques suggested by Boock et al. Concerning the antibodies recited in claim 5 and all the glycan-binding proteins of claim 3, as interpreted in MPEP 2115, the courts have held materials or articles worked upon by a structure do not impart patentability to apparatus claims
One of ordinary skill in the art would have been motivated to manufacture the arrays of Cai with the techniques suggested by Boock et al for the advantage of better securing the nanoparticles thereto the array surfaces: as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique to improve similar devices methods, or products  in the same way is obvious
Further, one of ordinary skill in the art would have had a reasonable expectation of success in employing the techniques of Boock et al in manufacturing an array as in Cai since dip coating UV and thermal curing represent robust techniques used in this and related arts for decades.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 50 recite the limitation " the second hydrazidyl homo-bifunctional linker” and “the reaction” each in lines 1-2. There is insufficient antecedent basis for this limitation in either, rendering the metes and bounds of each claim uncertain.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps which render the metes and bounds uncertain are as follows.
Claim 9 depends from now cancelled claim 8.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 

Claim Objections
Claims 14,32-33,35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as appropriate.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639
28MAY2021